Citation Nr: 0204533	
Decision Date: 05/15/02    Archive Date: 05/24/02

DOCKET NO.  98-07 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether the veteran has submitted new and material evidence 
to reopen a claim of entitlement to service connection for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse.


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from November 1953 to 
November 1955.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a September 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  A June 1995 RO decision denied service connection for 
bilateral hearing loss.

3.  The evidence received since the June 1995 RO decision 
includes evidence that is not wholly cumulative and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

4.  The veteran currently has bilateral hearing loss related 
to his service.


CONCLUSIONS OF LAW

1.  The June 1995 RO decision is final; however, new and 
material evidence to reopen the veteran's claim for service 
connection for bilateral hearing loss has been submitted, and 
the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156(a) (2001).

2.  Bilateral hearing loss was incurred in or aggravated 
during the veteran's active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1153, 5103, 5103A, 5107 (West 1991 & West 
Supp. 2001); 38 C.F.R. §§  3.102, 3.303, 3.307, 3.309, 3.385 
(2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed with respect to 
this issue, that VA has given the appellant adequate notice 
regarding the evidence necessary to substantiate his claim 
and that no further assistance to the appellant is required 
to comply with the duty to assist mandated by statute.  
38 U.S.C.A. § 5103A (Supp. 2001).  There have also been final 
regulations promulgated to implement the new law.  See 66 
Fed. Reg. 45,620-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).  It is noted 
that the appellant was notified of the new law and 
information concerning evidence needed to support his claim 
in correspondence sent to him in February 2001.  There is no 
indication that there is any additional evidence that could 
be obtained that would be useful in substantiating this 
claim.

It should be noted that with respect to claims requiring new 
and material evidence, the VCAA states that, "[n]othing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented."  38 U.S.C.A. § 5103A(f) 
(West Supp. 2001).  

It should also be noted that the regulation pertaining to the 
definition of new and material has been amended.  66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3,156(a)).  However, this amendment is effective 
only for claims filed on or after August 29, 2001.  
Consequently, the current appeal will be decided under the 
old version of § 3.156(a) as is outlined in the decision 
below.


Factual Background

A November 1970 RO decision denied the veteran service 
connection for a bilateral hearing loss on the basis that his 
bilateral hearing loss was not incurred in or aggravated 
during service.  The veteran appealed the rating decision.  
In July 1971, a Board decision also denied his claim for 
service connection for bilateral hearing loss on the basis 
that it was not incurred or aggravated during service, or was 
manifest to a compensable degree within one year of the 
veteran's discharge from service.

The evidence before the Board at the time of the July 1971 
decision included service medical records, as well as VA and 
private treatment records.  The veteran's service medical 
records show no complaints, findings, treatment or diagnoses 
associated with bilateral hearing loss.  His November 1955 
discharge examination report indicates that the veteran was 
15/15 for both whispered and spoken voice testing in both 
ears.  His DD Form 214 reported that his military 
occupational specialty was a field communication crewman with 
a battery battalion.

During his January 1961 VA compensation examination, the 
veteran complained of left ear defective hearing, which he 
attributed to an inservice ear abscess or boil.  There was no 
associated diagnosis.  

A September 1970 treatment record from Thomas Holt, M.D., was 
also of record.  The record indicated the veteran had 
bilateral sensorineural hearing loss and was instructed to 
avoid sustained loud noises.

In November 1971, the veteran attempted to reopen his claim 
for service connection for bilateral hearing loss, and 
submitted an October 1971 private audiological examination 
indicating high-frequency hearing loss.  That same month, he 
was notified that his claim for service connection had been 
denied.  

The veteran again attempted to reopen his claim in June 1974, 
submitting a December 1971 treatment record from Cary N. 
Moon, Jr., M.D., which showed a diagnosis of bilateral 
sensorineural hearing loss with a sharp drop above 1500 Hertz 
in both ears.  Dr. Moon noted the veteran's belief that his 
hearing loss might be service-connected.  The audiological 
impression was that his hearing loss was noise-induced.  A 
July 1974 rating decision denied the veteran's claim, finding 
no new and material evidence had been submitted.  

In February, March and June 1981, the veteran submitted lay 
statements in support of his attempt to reopen the claim for 
service connection for bilateral hearing loss.  A June 1981 
rating decision denied his claim and the veteran did not 
appeal.

The veteran next attempted to reopen his claim for service 
connection for bilateral hearing loss in August 1992.  In 
October 1992, he submitted a January 1991 VA audiological 
evaluation.  The January 1991 audiological evaluation shows 
pure tone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
75
75
95
LEFT
55
75
80
70
105

The veteran had speech recognition of 40 percent in his right 
ear and 4 percent in his left ear.  The assessment was 
bilateral sensorineural hearing loss mild to profound in the 
right ear and severe to profound in the left ear.  
Discrimination was reduced in both ears.  Another January 
1991 progress note indicates a diagnosis of noise induced 
sensorineural hearing loss.

An October 1992 rating decision denied the veteran's claim on 
the basis that new and material evidence had not been 
submitted. 

The veteran again attempted to reopen his claim in June 1995, 
requesting that his claim be reconsidered under the newly 
formulated regulations.  A July 1995 rating decision denied 
his claim, finding that new and material evidence had not 
been submitted.  Although the veteran appealed the decision, 
his substantive appeal was not timely.  

VA treatment records were obtained during the appeal process, 
dating from April 1992 to April 1996.  An August 1995 VA 
examination shows the veteran had bilateral hearing 
impairment.

An April 1996 VA general medical examination report notes the 
veteran's history of extreme bilateral deafness.  He had 
extreme difficulty hearing the spoken voice even with hearing 
aids.  He also had some trouble with balance and some minimal 
vertigo.  On examination he could not hear any ordinary 
spoken voice in either ear.  His vibratory sense appeared to 
still be largely intact.  His balance was quite poor and 
Romberg test was negative but finger pointing was adequate.  
There was no evidence of nystagmus.  The diagnosis was 
partial deafness, bilaterally severe with labyrinthitis.  The 
examiner opined that the veteran's previous otitis externa 
would not have caused his severe bilateral deafness with 
labyrinthitis and/or occasional vertigo.  

The veteran also underwent a VA audiological examination in 
April 1996.  The examination revealed pure tone thresholds as 
follows:


HERTZ

1000
2000
3000
4000
Ave.
RIGHT
80
75
80
100
84
LEFT
85
90
90
105+
92

His speech recognition could not be tested.  The diagnosis 
was severe to profound sensorineural hearing loss in both 
ears.  The examiner opined that the veteran's hearing loss 
was not due to otitis externa and noted that there was no 
conductive component to the loss.

Considering the VA treatment records and examination reports, 
a September 1996 rating decision determined that new and 
material evidence had not been submitted to reopen the 
veteran's claim for service connection for bilateral hearing 
loss.

In June 1997, the veteran again attempted to reopen his 
claim, submitting six statements from friends and family 
members, most of whom knew him prior to his military service 
and stated they noticed he had significant hearing loss 
shortly after his discharge from service.  The veteran 
further submitted a statement from his VA primary physician, 
stating the veteran had profound bilateral sensorineural 
hearing loss and a reported remote history of noise exposure 
during his military service in the artillery.  In July 1997, 
another statement from the veteran's primary care physician 
indicated that it was his medical opinion that the veteran's 
current hearing loss was due to his exposure to acoustic 
trauma during his military service.  

A VA audiological examination of the veteran in September 
1997 shows pure tone thresholds as follows:


HERTZ

1000
2000
3000
4000
Ave.
RIGHT
90
100
105+
105+
100
LEFT
105+
105+
105+
105+
105+

Speech discrimination could not be tested.  The diagnosis was 
severe to profound sensorineural hearing loss bilaterally.  
The examiner opined that the etiology of the present degree 
of hearing loss was unknown and unknowable.  Although the 
examiner disagreed with the veteran's primary care 
physician's opinion, the examiner stated that he did not 
disagree with the possibility that the veteran may have had 
some degree of high-frequency hearing loss caused by acoustic 
trauma while in the service.  Indeed, the examiner observed 
that the 1971 examination results showed hearing loss not 
unlike the configuration of hearing loss caused by exposure 
to intense sound or long-term exposure to noise, and that the 
evidence of record was supportive of the findings.  The 
examiner further opined that while the veteran may have had 
some degree of service-related high-frequency hearing loss in 
1955, this could not be assumed to account for the degree of 
his then present hearing loss, which could have multiple 
etiologies not related to military service.  The examiner 
observed that evidence seemed to indicate that prior noise 
exposure did not cause progressive hearing loss.

In February 1998, the veteran submitted statements from his 
brother and sister-in-law, indicating that he had no hearing 
problems prior to his military service and that he had a 
noticeable progressive hearing problems shortly after his 
discharge.

An April 1998 letter from R.T. Stone, M.D., noted an 
audiogram conducted that month showed evidence of severe 
bilateral sensorineural hearing loss that was greater in the 
left ear.  Dr. Stone noted the veteran had a strong history 
of acoustic trauma during military service in the artillery 
branch and that there was a certain possible connection.  

A July 2000 VA fee-basis audiological evaluation of the 
veteran, showed that his medical records were reviewed.  The 
diagnosis was severely profound to profound sensorineural 
hearing loss in the right ear and severe to profound 
sensorineural hearing loss for the left ear.  Discrimination 
was 0 percent for the right ear and was not tested for the 
left ear.  The examiner opined that it was unlikely that the 
present hearing loss was directly related to noise exposure 
in the military as it was too great and continued to progress 
almost 40 years after his service.  However, the examiner 
further stated that no one ever doubted that the veteran had 
a high frequency hearing loss when exiting the military.  The 
examiner further stated that it is well known that noise-
induced hearing loss reaches an asymptote approximately 10 
years after exposure and seldom gets much worse in the higher 
frequencies and usually there is little if any low frequency 
involvement, and certainly not to the degree the veteran had.  

During his March 2002 Central Office hearing before the 
undersigned Member, the veteran testified that he first filed 
his claim for service connection for bilateral hearing loss 
in 1961 and that he had been exposed to loud noises without 
ear protection during his service with an artillery outfit.  
He first noticed his hearing loss shortly after his entrance 
into the military.  Because of other health issues he took 16 
weeks of artillery basic training.  He stated that his 
deafness severely effected his social interactions and his 
employment.  He was unable to talk on the phone.  Prior to 
his service, he worked with his father on a small farm, but 
was unable to use his father's tractor and did not feel he 
had been exposed to much noise.  After his discharge, he 
worked 6 weeks for the railroad.  He also worked in an office 
machine repair company, a hearing aid company and with 
highway maintenance for the North Carolina Department of 
Transportation.  He reported that he was not exposed to loud 
noises in any of these positions.  His wife testified that 
she did not know him prior to 1956, but that his family 
mentioned he had a slight hearing problem at that time.  

Analysis

Given that the RO's June 1995 decision is final, it is not 
subject to revision in the absence of a showing of clear and 
unmistakable error.  Furthermore, the claim may not be 
reopened and allowed and a claim based upon the same factual 
basis may not be considered.  38 U.S.C.A. § 7105.

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  38 
U.S.C.A. § 5108.  

The Board must first determine whether the evidence is new 
and material.  New and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  See Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 
1998).  Evidence that is solely cumulative or repetitious in 
character will not serve as a basis for reconsideration of a 
previous decision.  Moreover, Hodge stressed that under the 
regulation, new evidence that was not likely to convince the 
Board to alter its previous decision could be material if 
that evidence provided "a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision."  Id.  The Federal 
Circuit noted that "any interpretive doubt must be resolved 
in the veteran's favor" and that "the regulation imposes a 
lower burden to reopen than the Colvin test."  Hodge at 1361, 
n. 1.  In determining whether evidence is "new and 
material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); 
but see Duran v. Brown, 7 Vet. App. 216, 220 (1994) ("Justus 
does not require the Secretary to consider the patently 
incredible to be credible").  

The Board finds that the private and VA medical opinions 
submitted since June 1997, were not of record at the time of 
the June 1995 RO decision and are so significant that they 
must be considered in order to fairly decide the merits of 
the claim.  Therefore, there is new and material evidence to 
reopen the claim.  38 C.F.R. § 3.156(a).  Accordingly, the 
claim is reopened.  38 U.S.C.A. § 5108.

Having determined that there is new and material evidence to 
reopen the claim, the Board must proceed to evaluate the 
merits of the claim.

The veteran contends that his bilateral hearing loss had its 
onset in service or was first manifested within one year of 
his discharge.  He contends, in the alternative, that his 
current bilateral hearing loss is the result of his acoustic 
trauma in service.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (2001).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure).  Some 
chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including organic diseases of the nervous 
system, including hearing loss).

Impaired hearing will be considered to be a disability when 
the auditory threshold for any of the frequencies 500, 1,000, 
2,000, 3,000 or 4,000 hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies, 500, 1,000, 2,000, 3,000 or 4,000 hertz are 26 
decibels or greater; or when the speech recognition score is 
lower than 94 percent (38 C.F.R. § 3.385 (2001)).

Considering all the evidence of record, the Board finds that, 
resolving doubt in the veteran's favor, the evidence supports 
entitlement to service connection for bilateral hearing loss.  
Audiological findings since 1992 meet VA criteria for 
impaired hearing.  Although it is unclear whether the 
veteran's bilateral hearing loss was manifested to a 
compensable degree within one year of his discharge, all the 
submitted medical opinions express an acceptance that he 
suffered some hearing loss as a result of inservice acoustic 
trauma.  In this respect, although the September 1997 and 
July 2000 examiners opined that the veteran's current 
profound hearing loss was not the result of noise exposure, 
they both stated that it was at least possible he had a non-
progressive high-frequency sensorineural hearing loss.  The 
July 2000 examiner further indicated that no one doubted that 
the veteran had high frequency hearing loss when exiting 
service.  Therefore, resolution of reasonable doubt mandates 
a finding in the veteran's favor.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990).  While there may be several 
etiologies for the veteran's current profound bilateral 
hearing loss, all the evidence of record, both lay statements 
and medical opinions, support a finding that bilateral 
hearing loss, to some degree occurred within one year of his 
discharge and that there is some current degree of hearing 
loss as a result of inservice acoustic trauma.

Accordingly, the Board concludes that, with resolution of 
doubt in favor of the veteran, the evidence supports his 
claim of entitlement to service connection for bilateral 
hearing loss.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309.


ORDER

Service connection for bilateral hearing loss is granted, 
subject to the criteria governing the award of monetary 
benefits.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

